IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-777-07


DEWEY CALVIN WELLS, SR., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS SAN AUGUSTINE COUNTY


Per curiam. Keasler and Hervey, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure 9.3
and 68.4(i),  because the petition is not accompanied by 11 copies and it does not contain
a complete copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
COURT OF CRIMINAL APPEALS within thirty days after the date of this order.
En banc
Filed: August 22, 2007
Do Not Publish